Case 7:18-cr-01887 Document 1 Filed on 10/29/18 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Crilninal Complaint

 

 

UWEE'§ates_msn-:¢moud
UNITED STATES DISTRICT CoURT maggth
for the
m 6
Southern District of Texas b 5 § ZWS
United States of America ) DBMM ii .Q@€@l?$ @l@tlit§
v. )
) Case No. M- /$/ 2 2 l Z,-A/K
Roberto Sanchez, Jr. )
YOB: 1999 ClTlZENSH|PZ United States §
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(S) Of October 27, 2018 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Seclion O]j"ense Descrz`ption
21 U.S.C. § 841 -did knowingly and intentionally possess with the intent to distribute
approximately 6.0 kilograms of methamphetamine a Scheduie ll controlled
substance
21 U.S.C § 952 ` -did knowingly and intentionally import with the intent to distribute approximately

6.0 kilograms of methamphetamine, a Schedu|e ll controlled substance

This criminal complaint is based on these facts:

SEE ATTACH|V|ENT "A"

v/ Continued on the attached sheet.

/WM

Complainant 's signature

(\e<“°“ t*/
Janet Douohertv, U.S. H.S.l. Speciai Aqent

Prz'nted name and title

Sworn to before me and signed in my presence

Dm. @;_gg/g S;z/ak` /JcéM

 

Judge 'S signature

City and state: lVicA||en, Texas U.S. l\/lagistrate Judge Peter Ormsby
Prz'ntea' name and title

Case 7:18-cr-01887 Document 1 Filed on 10/29/18 in TXSD Page 2 of 2

Attachment A

On October 27, 2018, Department of Homeland Security (DHS), Homeland Security
lnvestigations (HSI), McAllen, Texas Office received information from Customs and Border
Protection (CBP), Office of Field Operations (OFO), at the Hidalgo, Texas Port of Entry, in
reference to the seizure of approximately 6.0 kg of methamphetamine, Which Was found in the
trunk compartment of a vehicle making entry into the United States from MeXico. The driver
and sole occupant of the vehicle Was identified as Roberto SANCHEZ JR.

CBP Officer G. Garcia stated the vehicle, driven by SANCHEZ JR., arrived at the primary
inspection lane at approximately 7:07 PM. CBP Officer Garcia stated SANCHEZ JR. stated he
drove from Houston, Texas to Reynosa, Mexico that same day and Was in Reynosa, MeXico for
only a couple of hours Working With his cousin before returning to Houston, Texas. CBP Canine
Offlcer A. Meza and his canine Were Working near the primary inspection lane. CBP Officer
Meza advised CBP Officer Garcia his canine alerted to the odor of narcotics near the trunk area
of the vehicle CBP Officer Garcia referred the vehicle to the secondary inspection lanes. Once
at the secondary inspection lanes, CBP Officers located a box in the trunk holding six milk
cartons containing a liquid, field testing positive for characteristics of methamphetamine

HSI McAllen Special Agent and HSI Task Force Officer responded to assist in the investigation
During a search of a cellular phone found by CBP Officers in SANCHEZ JR.’s possession,
videos, images, and text messages consistent With drug smuggling activities vvere found Within
the phone.

